DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/741,434 and is in response to a Request for Continued Examination filed 03/16/2022.
Claims 1-18 are previously pending, or those claims, claims 1-2, 14 and 16 have been amended and claims 17-18 are withdrawn from consideration as being drawn to non-elected subject matter.  All amendments have been entered.  Claims 1-16 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite “an organic material … wherein the organic material includes zincone”.  Claim 15 then recites “wherein the organic material includes alucone”.  Therefore claim 14 has been amended to recite that the organic material is zincone, but claim 15 recites that the organic material is alucone.  Therefore claim 15 is not clear if it is claiming that the organic material includes both alucone and zincone or alucone in place of zincone.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZEN (US 2017/0263935 A1) in view of CARCIA (US 2013/0333835 A1) or XING (US 2018/0277830 A1).
With respect to claims 1, 14, and 16.  KOZEN teaches a protection layer 150 formed on the anode 103, such as in contact with the surface of the anode (paragraph 0060).  An intermediate layer 160 can be between the protection layer 150 and the surface of the anode 103 (paragraph 0060 and Fig. 3C).  The anode 103 is taken to be the claimed substrate.  The intermediate layer 160 may be a thin layer of native oxide of the metal or metals of the anode (paragraph 0060) and is taken to be the claimed inorganic component.  The protection layer 150 may comprise a hybrid inorganic-organic material, such as a metalcone such as alucone or titanocone (paragraph 0061).  Such hybrid inorganic-organic materials are preferably to take advantage of the relative mechanical flexibility of organic/polymeric systems (paragraph 0111) and are taken to be the claimed organic component that includes at least one metalcone.  
KOZEN teaches that the material of the ALD protection layer 150 can react with the anode to form a solid electrolyte (paragraph 0061).  For example when a protection layer of alumina is deposited on a substantially pure lithium metal anode, cycling of the resulting battery causes lithiation of the alumina to form a stable, ironically conductive solid electrolyte alloy (paragraph 0061).  Alternatively the material of the ALD protection layer forms a solid electrolyte upon deposition thereof (paragraph 0061).  
KOZEN therefore teaches that a solid electrolyte layer, which includes at least lithium may be formed on the protection layer 150.  At the time the invention was filed one having ordinary skill in the art would have been motivated to form the lithium containing solid electrolyte on the protection layer of hybrid inorganic-organic material of KOZEN, as KOZEN teaches that such layers may be formed on the protection layer, 
KOZEN teaches the organic material includes alucone or titanocone, but does not teach zincone.  
CARCIA teaches metalcones such as alucone and zincone (paragraph 0015).  Therefore the choice of zincone would have been obvious at the time the invention was filed, as CARCIA teaches that zincone is a known alternative to alucone, and therefore the substitution would have been obvious at the time the invention was filed.  
XING teaches an electrode that includes a current collector and an anode active material (paragraph 0008).  The active material may be encapsulated in a polymeric matrix (paragraph 0013).  The polymeric network may include at least a zincone, or a mixture of Zno and zincone (paragraph 0014).  The use of the zincone is an alternative to alucone or titanicone (paragraph 0014).  
At the time the invention was file done having ordinary skill in the art would have been motivated to substitute the alucone or titanocone of KOZEN with the zincone of XING as this is a simple substitution of one known element for another in order to achieve predictable results, as XING teaches that zincone is a known alternative to alucone and titanocone, and such a substitution therefore would have been predictable.  
With respect to claim 2.  KOZEN teaches the metalcone may be an alucone or titanocone (paragraph 0061) and the inorganic compound is a native oxide of the metal of the anode (paragraph 0060) which is lithium (paragraph 0065).  Therefore the metalcone of KOZEN as modified by CARCIA or XING does not include any metals of the inorganic component.  
With respect to claims 3-4.  KOZEN teaches the thickness of the protection layer may be between 1 nm and 200 nm (paragraph 0059).  Specific examples being 14 nm or 5 nm (paragraph 0065).  
With respect to claims 5-6.  KOZEN teaches the anode material may be lithium metal (paragraph 0065).  
With respect to claim 7.  KOZEN teaches the intermediate layer can be a native oxide of the metal of the anode (paragraph 0060.  
With respect to claims 8-9.  KOZEN teaches the intermediate layer is at least one layer (paragraph 0060).  
With respect to claim 10.  KOZEN teaches the intermediate layer 160 and the protection layer 150 are formed conformally (paragraph 0060 and Figure 3C).  
With respect to claim 11.  KOZEN does not explicitly teach the organic compound is doped with aluminum oxide.  XING then further teaches that the polymeric network further includes lithium aluminum oxide (paragraph 0017).  Therefore at the time the invention was file done having ordinary skill in the art would have been motivated to further include at least the lithium aluminum oxide in the deposited organic component of KOZEN as this is a combination of known prior art elements in order to achieve predictable results.  
With respect to claim 13.  As noted above, XING teaches the use of the zincone (paragraph 0137).  The zincone may be represented by the formula (-O-Zn-O-C2H4)n (paragraph 0137).  
With respect to claim 15.  KOZEN teaches the use of a metalcone such as alucone or titanocone (paragraph 0061).  CARCIA and XING as noted above teaches duplication of parts has no patentable significance unless a new and unexpected result is produced”.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZEN (US 2017/0263935 A1) in view of CARCIA (US 2013/0333835 A1) or XING (US 2018/0277830 A1) as applied to claim 1 above, and further in view of DEAN (US 2015/0357494 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KOZEN and CARCIA.  KOZEN teaches the ALD process to deposit molecular precursors such as ethylene glycol to form metalcones (paragraph 0112).  However KOZEN does not explicitly teach the ester group.
DEAN teaches metalcones as a hybrid organic-inorganic polymer (paragraph 0066).  DEAN then teaches the protective metalcone layer made by an ALD process, wherein ethylene glycol and ester can be interchangeably used for the organic layer (paragraphs 0072-0080).  Therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results as both KOZEN and dead teach the formation of metalcones using ALD.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZEN (US 2017/0263935 A1) in view of CARCIA (US 2013/0333835 A1).
Claim 16 is dependent upon claim 14 which is rejected above under 35 U.S.C. 103 in view of KOZEN.  KOZEN teaches the organic material includes alucone or titanocone, but does not teach the zincone and zinc oxide or lithium doped zinc oxide.  
CARCIA teaches metalcones such as alucone and zincone (paragraph 0015).  Therefore the choice of zincone would have been obvious at the time the invention was filed, as CARCIA teaches that zincone is a known alternative to alucone, and therefore the substitution would have been obvious at the time the invention was filed.  

Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant Arguments/Remarks, filed 03/16/2022, with respect to the rejection(s) of claim(s) 1-11 and 14-15 under 35 U.S.C. 103 in view of KOZEN have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOZEN in view of CARCIA or XING (US 2018/0277830 A1).
Applicant argues that claims 1 and 14 have been amended to recite that the organic material includes zincone.  KOZEN does not teach the use of zincone, Therefore this amendment has overcome the rejection in view of 35 U.S.C. 103 in view of KOZEN.
On page 6 of Applicant Arguments/Remarks, Applicant argues that CARCIA does not teach the organic component, including the zincone, is deposited on a substrate, whereas CARCIA only discloses forming an alloy that may include zincone In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case the rejection is made in view of KOZEN and CARCIA, where KOZEN would teach the formation of the metalcone on the substrate as claimed.  In the alternative in order to advance prosecution, XING then teaches an anode active material encapsulated in a polymeric network, the polymeric network can include at least an organic inorganic hybrid polymer coating including a zincone (paragraph 0014).  
On page 6 of Applicant Arguments/Remarks Applicant argues that KOZEN teaches away from using zincone as the layer is described as comprising Al2O3.  Applicant argues that films comprising Al2O3 and zincone are non-conductive.  This arguments is not persuasive.  Specifically KOZEN teaches “when a protection layer 150 of Al2O3 is deposited on a substantially pure Li metal anode …. Alternatively, the material of the ALD protection layer 150 forms a sold electorltye upon deposition thereof.  The protection layer 150 can comprise a metal oxide, a metal phosophate, or a hybrid inorganic-organic material.  For example, the protection layer 150 comprises at least one of Al2O3 … and a metalcone, such as an alucone or a titanocone.  The selection of the protection layer 150 may be based on the specific battery chemistry employed”.  Therefore the argument by Applicant that the protection layer 150 of KOZEN includes alumina and the metalcone is not persuasive.  In contrast KOZEN teaches the use of the metalcone in the alternative to the Al2O3.  Therefore there is no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722